 


110 HR 5433 IH: To suspend temporarily the duty on certain plastic fittings.
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5433 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2008 
Mr. Ellison introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain plastic fittings. 
 
 
1.Plastic fittings of perfluoroalkoxy 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Plastic fittings composed of perfluoroalkoxy with internal diameters from 1/16′′ to 11/2′′ (provided for in subheading 3917.40.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
